COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


LINDA S. RESTREPO AND CARLOS                          §
E. RESTREPO D/B/A                                                       No. 08-14-00288-CV
COLLECTIVELY RDI GLOBAL                               §
SERVICES AND R&D                                                           Appeal from the
INTERNATIONAL,                                        §
                                                                      County Court at Law No. 5
                                 Appellants,          §
                                                                      of El Paso County, Texas

v.                                                    §                (TC# 2012DCV04523)

                                                      §
ALLIANCE RIGGERS &
CONSTRUCTORS, LTD.,                                   §

                                   Appellee.          §

                                     MEMORANDUM OPINION

          This appeal is before the Court on its own motion to determine whether the appeal should

be dismissed for want of jurisdiction. Appellants’ notice of appeal indicates they seek to appeal

an order of the trial court refusing to set for a hearing Appellants’ motion to declare Alliance

Riggers & Constructors, Ltd. to be a vexatious litigant. 1 The basis for the trial court’s order is

that Alliance Riggers filed a motion to determine that Appellants are vexatious litigants before

Appellants filed their motion and that Alliance Riggers’ motion had been set for a hearing. On

the date Appellants filed the notice of appeal, the Court gave notice of its intent to dismiss the

1
    See TEX.CIV.PRAC. & REM.CODE ANN. §§11.051, 11.053 (West 2002).
appeal for want of jurisdiction and provided Appellants with an opportunity to show grounds for

continuing the appeal. Appellants filed a petition for writ of prohibition in cause number 08-14-

00292-CV, styled In re Linda S. Restrepo and Carlos E. Restrepo, Relators, but they have not

filed a response to our inquiry regarding jurisdiction of this appeal.2

           It is well settled that appellate courts have jurisdiction over final judgments, and such

interlocutory orders as the Legislature deems appealable by statute.                          Lehmann v. Har-Con

Corporation, 39 S.W.3d 191, 195 (Tex. 2001); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El

Paso 1997, no pet.); TEX.CIV.PRAC. & REM.CODE ANN. § 51.014 (West Supp. 2014)(authorizing

appeals from certain interlocutory orders). It is undisputed that the order Appellants attempt to

challenge in this appeal is interlocutory. There is no statutory provision authorizing an appeal

from the trial court’s order refusing to set Appellants’ vexatious litigant motion for a hearing.

Accordingly, we dismiss the appeal for want of jurisdiction. See TEX.R.APP.P. 42.3(a).



                                                         STEVEN L. HUGHES, Justice
November 7, 2014

Before McClure, C.J., Rodriguez, and Hughes, JJ.




2
    The Court has also dismissed the petition for writ of prohibition for want of jurisdiction.

                                                             2